Citation Nr: 0019606	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  00-12 842	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  

In an April 2000 rating decision, the RO granted service 
connection for degenerative joint disease of the left and 
right ankles, assigning a 20 percent evaluation for each 
ankle, both effective from September 13, 1993.  This decision 
also granted a total rating based on unemployability due to 
service connected disabilities (TDIU), effective from 
September 13, 1993.  

A representative of the Board of Veterans' Appeals (Board) 
had advised the RO to withhold 20 percent of the past-due 
benefits that may become due to the veteran.  By letter dated 
May 12, 2000, the RO notified the veteran and the attorney 
representing the veteran of the payment of past-due benefits 
and the referral of the file to the Board for a decision 
concerning the attorney's eligibility for payment of a fee 
for his service from the 20 percent of past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  Later that month, responses were 
received from both the veteran and his attorney.  Neither the 
veteran nor his attorney advanced further argument or 
evidence regarding this issue.  The question of whether such 
withheld benefits should be paid to the veteran's attorney is 
now before the Board.



FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for TDIU was rendered in August 1996 and the issue 
regarding service connection for a bilateral foot/ankle 
disability was remanded.

2.  A final Board decision on the appeal from the denial of a 
claim for service connection for a bilateral foot/ankle 
disability was rendered in March 1997.

3.  The U.S. Court of Veterans Appeals vacated the March 1997 
decision and remanded the issues concerning the denial of 
service connection for a bilateral foot/ankle disability in 
May 1998.

4.  In October 1998, the Board again denied the claim for 
service connection for a bilateral foot/ankle disability, 
which was reconsidered in February 1999.

5.  In December 1999, as a consequence of the 
reconsideration, the Board remanded the issue of service 
connection for a bilateral foot/ankle disability.

6.  In an April 2000 rating decision, the RO granted a TDIU 
and service connection for degenerative joint disease of the 
left and right ankles, effective from September 13, 1993.

7.  The notice of disagreement (NOD) that preceded the 
Board's August 1996 and March 1997 decisions was received by 
the RO in February 1994.

8.  The attorney was retained in July 1997, prior to the 
expiration of one year from the Board's August 1996 and March 
1997 decisions.

9.  In August 1997, the attorney filed with the Board a fee 
agreement dated in July 1997, which provides for payment of a 
fee of 20 percent of past-due benefits directly by VA.

10.  Past-due benefits are payable based on the RO's April 
2000 grant of a TDIU and service connection for degenerative 
joint disease of the left and right ankles, effective from 
September 13, 1993.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have been met 
concerning the issues of entitlement to a TDIU and service 
connection for degenerative joint disease of the left and 
right ankles.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have been 
met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In September 1993, the veteran submitted claims for increased 
ratings for right and left knee disabilities, entitlement to 
a TDIU, and service connection for a bilateral foot/ankle 
disability.  In an August 1996 decision, the Board denied 
increased ratings for the right and left knee disabilities 
and entitlement to a TDIU.  The issue regarding service 
connection for a bilateral foot/ankle disability was 
remanded.  

In March 1997, the Board denied the claim for service 
connection for a bilateral foot/ankle disability.  In a May 
1998 memorandum decision, the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) vacated the March 1997 
decision that denied service connection for a bilateral 
foot/ankle disability, and remanded the matter to the Board.  

The Board, in October 1998 denied service connection for the 
bilateral foot/ankle disability.  In February 1999, the Vice-
Chairman of the Board ordered reconsideration of the October 
1998 denials.  The case was remanded for further development 
in December 1999.  As noted above, the past-due benefits 
result from the April 2000 rating decision grant of a TDIU 
and service connection for degenerative joint disease of the 
left and right ankles and the assignment of a 20 percent 
rating for each ankle.  

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued 
final decisions in August 1996 regarding entitlement to a 
TDIU, and in March 1997 concerning the issue of entitlement 
to service connection for a bilateral foot/ankle disability.  
The NOD that preceded these Board decisions was received by 
the RO in February 1994.  As noted above, the Court vacated 
the March 1997 Board decision.  As the March 1997 decision 
was a result of the August 1996 Board decision and Remand, 
and as the Court's order (in vacating the March 1997 
decision) included development and adjudication of the issue 
of service connection for a bilateral foot/ankle disability, 
the Board presumes that the requirements of a decision of the 
Board that was preceded by an NOD filed on or after November 
18, 1988, are met concerning this issue also, as these are 
also the jurisdictional requirements for the Court.  Cf. 
Matter of Smith, 10 Vet. App. 311 (1997) (While the Board had 
not affirmatively rendered a final decision on the issue, the 
Court had found that the issue had been reasonably raised and 
the Board's failure to address it had been error, and 
remanded the matter for further adjudication; thus, under the 
law of the case there was a final Board decision on the 
issue).  

Moreover, the attorney was retained within one year of the 
date of the Board's August 1996 decision that denied a TDIU 
and the March 1997 decision, which disallowed service 
connection for a bilateral foot/ankle disability.  In August 
1997, the attorney notified the Board that the veteran had 
elected to have an attorney to represent him and filed a fee 
agreement dated in July 1997.  Thus, the attorney was 
retained not later than one year after the final Board 
decisions in August 1996 and March 1997.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matters of service connection for a 
bilateral foot/ankle disability and a TDIU.  The Board must 
also consider whether the requirements of 38 U.S.C.A. 
§ 5904(d), for payment of the fee by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

By a rating decision dated in April 2000, the RO granted a 
TDIU, effective from September 13, 1993, and granted service 
connection for degenerative joint disease of the left and 
right ankles and awarded a rating of 20 percent for each 
ankle, effective from September 13, 1993.  The fee agreement 
provides for 20 percent of the total amount of any past due 
benefits awarded on the basis of the veteran's claim as the 
total fee for the attorney's services.  Finally, the 
agreement clearly indicates that the payment of attorney fees 
is contingent on the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
a TDIU and the award of the separate 20 percent ratings for 
degenerative joint disease of the left and right ankles.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the April 14, 
2000, rating decision that granted a TDIU, effective 
September 13, 1993, and service connection for degenerative 
joint disease of the left and right ankles under Diagnostic 
Codes 5271 and 5284, at a 20 percent rating for each ankle 
from September 13, 1993.  Consequently, pursuant to 38 C.F.R. 
§ 20.609(h)(3), the beginning date for the period of past-due 
benefits from which the attorney's fee is paid is September 
13, 1993, and the ending date is April 14, 2000, for the 
grant of a TDIU and service connection for degenerative joint 
disease of the left and right ankles.  

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., September 13, 1993, and the date of the grant of 
the benefit by the RO, i.e., April 14, 2000.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).  




ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA on the issues of entitlement 
to a TDIU and entitlement to service connection for 
degenerative joint disease of the left and right ankles is 
established.  The attorney should be paid 20 percent of past-
due benefits awarded the veteran by reason of the grant of a 
TDIU, service connection for degenerative joint disease of 
the left ankle rated 20 percent disabling, and service 
connection for degenerative joint disease of the right ankle 
rated 20 percent disabling, beginning September 13, 1993, and 
ending on the date of the RO's April 14, 2000, rating 
decision.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 



